Citation Nr: 0811046	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  07-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for neurofibroma of the left distal calf (von 
Recklinghausen's neurofibromatosis).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to 
August 1977.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied an increased rating.  

In his March 2007, the veteran requested a personal hearing 
before a Veterans Law Judge at the RO, but in October 2007, 
he provided written notice that he no longer desired a 
personal hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Additional medical evidence is needed to evaluate the 
veteran's disability.  38 C.F.R. § 3.159(c)(4) (2007) (VA 
will provide a medical examination or obtain a medical 
opinion if it is necessary to decide the claim).  Although 
the veteran's von Recklinghausen's neurofibromatosis was 
first manifest during service as a neurofibroma of the left 
distal calf, the condition is marked by developmental changes 
in the nervous system, muscles, bones, and skin, with café au 
lait spots, intertriginous freckling, Lisch nodules, and 
multiple pedunculated soft tumors (neurofibromas) distributed 
over the entire body.  Dorland's Illustrated Medical 
Dictionary at p. 1254 (30th ed. 2003).  

At his March 2006 initial visit to establish a primary care 
examiner at the VA facility in Gainesville, Florida, the 
examiner noted many scattered lumps and thickenings on his 
body including 2 small subcutaneous masses on his ears, one 
fleshy lesion under his mustache, a large presumed 
neurofibroma on the right posterior neck, several café au 
lait spots, and apparent large skin tag in the right axilla.  
At an April 2006 dermatology consult, the examiner found 
numerous café au lait spots and numerous sized neurofibromas 
on his arms, legs, and trunk.  

The April 2006 dermatologist also noted that the veteran was 
being evaluated with magnetic resonance imaging (MRI).  The 
MRI report is not in the record.  Nor was a compensation and 
pension (C&P) examination conducted with respect to the 
veteran's skin.  In his October 2006 notice of disagreement, 
the veteran complains that due to the lesions on his neck, 
the whole back of his head aches and at times he gets dizzy.   

A medical examination is thus necessary to identify all of 
the manifestations of the veteran's von Recklinghausen's 
neurofibromatosis and provide an evaluation of the current 
severity of his condition.  The veteran is hereby notified 
that it is the veteran's responsibility to report for the 
examination(s) and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655. 

In addition, upon readjudication, two additional issues must 
be addressed.  First, if the rating criteria for limitation 
of motion for the ankle is used to evaluate the veteran's 
condition, the functional loss due to pain and weakness, and 
during flare-ups of his condition, should also be discussed 
in the supplemental statement of the case.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (disability ratings should reflect the 
veteran's functional loss due to fatigability, 
incoordination, endurance, weakness, pain, and the condition 
of the veteran during flare-ups).  

Second, the veteran reported to the July 2006 C&P examiner 
and to his March 2006 primary care examiner that because 
interviewers stare at his disfigurement, his condition 
affects his ability to obtain employment.  He also expressed 
fear that he will not be able to keep his job much longer due 
to the increasing swelling and pain in his feet.  In 
readjudicating this claim, please address whether an extra-
schedular rating is appropriate.  

Finally, since the veteran has not been given notice that 
complies with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), such notice should be sent to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter that 
includes an explanation as to the 
information and evidence needed for an 
increased rating claim, as outlined in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

2.  Make arrangements to obtain the 
veteran's treatment records, including any 
MRI reports, from the VA North 
Florida/South Georgia veterans health care 
system, dated since April 2006.  

3.  After the evidence obtained has been 
associated with the claims folder, make 
arrangements for the veteran to have 
appropriate examination(s).  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner(s) in conjunction with the 
examination report(s).  Any indicated 
studies should be performed.  

The examiner(s) is asked identify all 
manifestations of the veteran's von 
Recklinghausen's neurofibromatosis, 
including neurological, muscular, 
orthopedic, and skin residuals, and 
evaluate the severity of those residuals.

The examination report(s) must provide 
complete rationale for all opinions.  

4.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
that addresses whether an extra-schedular 
evaluation is appropriate, and if 
limitation of motion criteria is applied, 
also discusses functional loss due to pain 
and weakness, and during flare-ups of his 
condition.  Allow an appropriate period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


